Filed 11/19/21 MedImpact Healthcare Systems v. Cal. Dept. of Health Care Services CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 MEDIMPACT HEALTHCARE                                                         D078287
 SYSTEMS, INC.,

            Petitioner and Appellant,
                                                                              (Super. Ct. No. 37-2020-
            v.                                                                00007154-CU-WM-CTL)

 CALIFORNIA DEPARTMENT OF
 HEALTH CARE SERVICES,

            Defendant and Respondent;

 MAGELLAN MEDICAID
 ADMINISTRATION, INC.,

             Real Party in Interest and
             Respondent.

          APPEAL from a judgment of the Superior Court of San Diego County,
Timothy B. Taylor, Judge. Affirmed.
          McDermott Will & Emery, Douglas H. Carsten; Wilson Sonsini
Goodrich & Rosati and Joshua Mack for Petitioner and Appellant.
          Rob Bonta, Attorney General, Cheryl. L. Feiner, Assistant Attorney
General, Richard T. Waldow, Gregory D. Brown, and Julie T. Trinh, Deputy
Attorneys General for Defendant and Respondent.
      Greenberg Traurig, Jeremy A. Meier, Kurt A. Kappes, and Samuel S.
Hyde for Real Party in Interest and Respondent.


                              INTRODUCTION
      By executive order, Governor Newsom directed the Department of
Health Care Services (DHCS or the Department) to transition all Medi-Cal
pharmacy benefits and services from managed care to a fee-for-service
system. As a result, DHCS solicited bids to award a multi-million dollar
public contract⎯the Medi-Cal Rx contract⎯to a qualified company to service
the takeover, operation, and eventual turnover of the administration of the
Medi-Cal pharmacy fee-for-service system. The Department issued a Request
for Proposal (RFP) and, after a multiple stage evaluation process, it awarded
the Medi-Cal Rx contract to Magellan Medicaid Administration, Inc.
(Magellan), who received the highest total score of the five proposals
submitted.
      Appellant MedImpact Healthcare Systems, Inc. (MedImpact), one of
the unsuccessful bidders, petitioned for writ of mandamus in the superior
court to vacate the award of the contract to Magellan. The trial court denied
the petition, finding the Department’s decision was not arbitrary, capricious
or entirely lacking in evidentiary support. On appeal, MedImpact asserts the
court applied an overly deferential standard of review and should have
directed the Department to vacate the award of the contract to Magellan, for
two reasons: 1) DHCS deviated from the requirements of the RFP and
violated the governing statutes by failing to award MedImpact certain
preference points; and 2) DHCS scored the narrative responses in an
arbitrary and capricious manner. On our de novo review, we conclude
MedImpact’s assertions lack merit and affirm the judgment.


                                       2
              FACTUAL AND PROCEDURAL BACKGROUND
                                       I.
                               The RFP Process
      Over 13 million Californians were enrolled in Medi-Cal in 2019.
Approximately 10 million of these individuals received benefits through
managed care plans. On January 7, 2019, Governor Newsom issued
Executive Order N-01-19 directing the Department to transition all Medi-Cal
pharmacy benefits and services from managed care plans to a fee-for-service
system, with the goal of improving and standardizing access to prescription
drugs.
      In response to the Governor’s executive order, the Department issued
an RFP to solicit bids to award the Medi-Cal Rx contract to a qualified
company for the “takeover, operation and eventual turnover of the
administration” of the Medi-Cal pharmacy services from managed care to a
fee-for-service system. The term of the contract was expected to be four years
and 11 months with five optional, one-year contract extension periods, and
was anticipated to be effective on November 18, 2019 and continue through
June 30, 2024.

      The RFP was issued subject to Public Contract Code1 section 10344,
which governs the evaluation of proposals and the award of a public contract

by state agencies, including the Department.2 Section 10344, subdivision (a),
requires that an RFP include “a clear, precise description of the work to be


1    All further undesignated statutory references are to the Public
Contract Code, unless otherwise indicated.

2    Section 10344 is part of Article 4 of the Public Contract Code, which
governs all contracts “entered into by any state agency for services to be
rendered to the state.” (§§ 10335, 10344.)

                                       3
performed or services to be provided, a description of the format that
proposals shall follow and the elements they shall contain, the standards the
agency will use in evaluating proposals[.]” Of importance here, the statute
gives the state agency two options of evaluating proposals and awarding a
public contract: 1) a process by which bids are sealed and awarded to the
“lowest responsible bidder meeting the standards” (§ 10344, subd. (b)); and
2) a process by which the agency gives “substantial weight . . . to the contract
price proposed by the bidder,” but uses an evaluation scoring method and
awards the contract “to the bidder whose proposal is given the highest score
by the evaluation committee” (§ 10344, subd. (c)).
      Here, the Department issued the RFP using the second process set
forth in section 10344, subdivision (c). The RFP stated that bidders would be
scored on their responses to a “[n]arrative [p]roposal,” which addresses how
the bidder will meet the RFP’s technical requirements, and a “[c]ost
[p]roposal,” which sets forth the bidder’s proposed costs to meet the RFP’s
technical requirements. The RFP contained detailed instructions for the
completion of both parts and stated the contract would be awarded to “the
most responsive and responsible firm earning the highest score.”
      The RFP explained that a “multiple stage evaluation process” with four
different committees would be used to review and score submitted proposals.
The narrative proposals would be scored by Department staff working in the
pharmacy benefits division and other areas of the Medi-Cal program, with
oversight from contract services managers and executive management
officials, based on a scoring rubric from 0 (Inadequate) to 4 (Excellent or
Outstanding). The evaluators could consider a number of issues, “including
but not limited to” the depth of answers, any weaknesses or deficiencies, a
demonstrated understanding of the Department’s needs, an illustrated


                                       4
capability to meet all of the requirements, the advancement of the
Department’s goals and objections, and the capacity of the bidder to exceed
regular needs through enhanced features or innovative business solutions.
(Italics added.)
      The RFP provided a chart setting out the maximum scores and weights
for each “Narrative Proposal Rating Category” and indicated the maximum
narrative proposal score available was 721.2 points. The RFP further
explained, the cost proposals would be scored based on “the lowest bidder
receiving the maximum points allowed for the bid price [and a]ll other non-
lowest [p]roposers [receiving] a proportional number of points based on their
bid price when compared to the lowest bid price.” The maximum cost
proposal score was 318 points, combined with the maximum narrative
proposal score, for an overall maximum possible score of 1039.2 points.
      Additionally, the RFP explained that bidders could also be awarded
preference points if they fell within any of the following categories: 1) Small
Business/Microbusiness Preference, 2) Non-Small Business Subcontractor
Preference, 3) Non-profit Veteran Service Agency Small Business Preference,
4) Disabled Veterans Business Enterprise (DVBE) Incentive, and 5) Target

Area Contract Preference Act (TACPA).3 The RFP stated: “To confirm the
identity of the highest scored responsive [p]roposer, DHCS will adjust the
total point score for applicable claimed preference(s),” and “DHCS will apply
preference adjustments to eligible [p]roposers according to State regulations.”




3      TACPA (Gov. Code, § 4530 et seq.) encourages job development in
distressed and declining areas by providing preferences to California-based
companies submitting bids for state contracts that agree to perform a
significant portion of the work in such areas. (See Gov. Code, § 4531.)

                                       5
      The RFP noted that DVBE participation was voluntary, but bidders
were “highly encouraged” to participate and, as an incentive, would be
granted “additional bonus points.” Regarding TACPA, the RFP stated that
“[t]he TACPA preference will be applied according to Government Code
section 4530 et seq.” It further stated that “[p]roposers seeking TACPA
preference must submit a completed STD. 830 - Target Area Contract
Preference Act Request (Attachment 16) with their Proposal” (hereafter STD.
830 form).
      As noted, the STD. 830 form was included as Attachment 16. The RFP
contained instructions specific to the STD. 830 form, including that bidders
were to “[c]omplete and sign this attachment as instructed in [the] RFP . . .
and the instructions included in the attachment.” (Italics added.) The form
itself, stated, “[t]he bidder must explain, by activity, their firm’s projected
contract labor hours by completing and signing the Bidder’s Summary form
(included with this solicitation).” The bidder’s summary form was not
included as part of Attachment 16 or anywhere else in the RFP package.
      Finally, the RFP specifically advised that it was “critical that
prospective bidders carefully read, study, analyze and understand all sections
and provisions of the RFP” and instructed bidders to “[i]mmediately notify
DHCS if clarification is needed regarding the services sought or questions
arise about the RFP and/or its accompanying materials, instructions, or
requirements.” Further still, the RFP advised that if bidders submitted a
proposal without reporting a known or suspected problem with the RFP or
seeking clarification or corrections to the RFP or its accompanying materials,
they did so “at their own risk.” It then provided detailed instructions
regarding how to submit an inquiry. In all, the Department provided written
answers to 394 questions submitted to it during the RFP process.


                                         6
      The Department received five proposals for the Medi-Cal Rx contract,
including proposals submitted by MedImpact and Magellan. Of the five
proposals, Magellan and MedImpact received the two highest total scores.
Both MedImpact and Magellan indicated an intent to place their call centers

in TACPA distressed areas and MedImpact submitted a STD. 830 form.4
However, neither submitted the required bidder’s summary form, and the
Department did not award either of them any TACPA preference points.
Magellan requested and received DVBE preference points, but MedImpact
did not.
      MedImpact received a narrative score of 468.65 points, a cost score of
265.84 points, and no preference points, for a total score of 734.49 points.
Magellan received a narrative score of 481.1 points, a cost score of 228.32
points, and 51.96 DVBE preference points, for a total score of 761.38 points.
Although MedImpact had the lowest bid in terms of cost, Magellan’s total
score was 26.89 points higher than MedImpact’s total score. On November 7,
2019, the Department issued a notice of intent to award the contract to
Magellan.
                                       II.
                        Petition for Writ of Mandamus
      After the Department announced its intent to award the contract to
Magellan, MedImpact filed an administrative appeal. The hearing officer
determined the contract was properly awarded to Magellan and denied the
appeal. Pursuant to Code of Civil Procedure section 1085, MedImpact then
petitioned the superior court for a writ of mandamus to vacate the award to



4     The record is not clear as to whether Magellan submitted an STD. 830
form.

                                       7
Magellan and reopen the bidding on the contract.5 As in the administrative
appeal, MedImpact disputed the Department’s evaluation and scoring process
and asserted the Department abused its discretion by failing to award
TACPA preference points to MedImpact, contrary to the terms of the RFP,
and acted arbitrarily and capriciously in scoring the responses to the
narrative proposals.
      The trial court determined the underlying statute governing the RFP,
section 10344, subdivision (c)(3), contemplates discretion on behalf of a public
entity to look at factors beyond cost in awarding the public contract and,
therefore, it applied the “ ‘most deferential level of judicial scrutiny’ ” in
reviewing the Department’s decision. In doing so, the court found the
Department “rationally construed the requirements of the RFP to find
MedImpact’s submission lacking” to merit any TACPA preference points.
The court reviewed the questions and responses to the narrative proposals at
issue and concluded that the Department “adequately considered all relevant
factors and demonstrated a rational connection between those factors and the
points awarded.” Affording the Department the most deferential level of
judicial scrutiny, the court found substantial evidence supported the scores
awarded to MedImpact on the disputed questions.
      Accordingly, the court entered judgment denying the petition on
October 29, 2020. MedImpact timely appealed.




5    MedImpact also moved for a preliminary injunction to stop the
implementation of the Medi-Cal Rx contract. The trial court denied the
motion and MedImpact did not appeal that ruling.

                                         8
                                   DISCUSSION
                                          I.
                      Judicial Scrutiny of Public Contracts
      We review de novo the denial of a petition for writ of mandamus,
performing the same function as the trial court. (Schram Construction, Inc.
v. Regents of the University of California (2010) 187 Cal.App.4th 1040, 1051
(Schram); McGill v. Regents of the University of California (1996) 44
Cal.App.4th 1776, 1786 (McGill).) “Mandamus will lie to compel a public
official to perform an official act required by law” or “to correct an abuse of
discretion by an official acting in an administrative capacity,” but it “will not
lie to control an exercise of discretion, i.e., to compel an official to exercise
discretion in a particular manner.” (Common Cause v. Board of Supervisors
(1989) 49 Cal.3d 432, 442, citing Code Civ. Proc., § 1085, italics added.)
      The level of scrutiny we apply to the Department’s decision to award
the Medi-Cal Rx contract to Magellan is critical in this case. MedImpact
asserts the awarding of public contracts is universally subject to “ ‘close
judicial scrutiny’ ” and that the trial court erred by affording the Department
the “ ‘most deferential level of judicial scrutiny.’ ” The Department and
Magellan (collectively, Respondents) contend the more deferential standard
of review was appropriate because the statutory framework governing the
award of the Medi-Cal Rx contract allowed the Department to consider
factors other than cost and, therefore, the award was quasi-legislative in
nature. Since we review the petition de novo, we are not concerned with the
level of scrutiny the trial court applied. Instead, we consider the parties’
arguments in the context of determining the level of scrutiny we must apply.
      On appeal from a petition for writ of mandamus, “[o]ur review is
limited to a determination of ‘whether the [public entity’s] actions were


                                          9
arbitrary, capricious, entirely lacking in evidentiary support, or inconsistent
with proper procedure.’ ” (Schram, supra, 187 Cal.App.4th at p. 1051; accord
Mike Moore’s 24-Hour Towing v. City of San Diego (1996) 45 Cal.App.4th
1294, 1303 (Mike Moore’s); Ghilotti Construction Co. v. City of Richmond
(1996) 45 Cal.App.4th 897, 903; McGill, supra, 44 Cal.App.4th at p. 1786;
Konica Business Machines USA, Inc. v. Regents of the University of California
(1988) 206 Cal.App.3d 449, 453−454 (Konica).) We exercise our independent
judgment when determining whether the entity’s actions were contrary to the
procedures provided by law (Schram, at p. 1052), but, in doing so, we must
consider the amount of leeway the legislature has granted the entity in the
first instance.
      “The amount of leeway a public entity has in awarding a contract is
governed by the statutory or municipal law framework applying to that
contract.” (Great West Contractors, Inc. v. Irvine Unified School Dist. (2010)
187 Cal.App.4th 1425, 1447 (Great West).) “A public entity’s ‘award of a
contract, and all of the acts leading up to the award, are legislative in
character.’ ” (Mike Moore’s, supra, 45 Cal.App.4th at p. 1303.) Thus, the
“ ‘letting of contracts by a governmental entity necessarily requires an
exercise of discretion guided by considerations of the public welfare.’ ” (Ibid.)
In some cases, though, the statutory framework governing the award
requires the entity to award the contract to the “ ‘lowest responsible bidder’ ”
capable of meeting the requirements of the contract. (See Konica, supra, 206
Cal.App.3d at pp. 453−454.) In such cases, the award is subject to “close
judicial scrutiny and contracts awarded without strict compliance with
bidding requirements will be set aside.” (Id. at p. 456.)
      As the court in Great West explained, “the difference in governing legal
frameworks is itself the ultimate product of a legislative determination of a


                                       10
tradeoff between competing sets of values.” (Great West, supra, 187
Cal.App.4th at p. 1448.) On one hand, “the public interest in guarding
against Tammany-style favoritism and corruption” is best served by statutes
that require a public entity “to award a contract to the lowest responsible
bidder even if it means bypassing a ‘superior’ bidder.” (Id. at p. 1449.) “On
the other hand, . . . legislative schemes that allow for discretion in public
contracting often emphasize just that—discretion.” (Ibid.) “Thus, where a
statute requires a public entity to award a contract to the lowest responsible
bidder, the courts have been vigilant in not excusing attempts by public
entities to circumvent that requirement.” (Id. at p. 1448.) “By contrast,
where a statute or city charter specifically contemplated discretion on the
part of the public entity to look at factors in addition to the monetary benefit
of the bid, awards to other than the best monetary bidders have been
upheld.” (Ibid.)
      MedImpact relies on Konica and Eel River Disposal and Resource
Recovery, Inc. v. County of Humboldt (2013) 221 Cal.App.4th 209 (Eel River)
to assert the Department’s award of the Medi-Cal Rx contract is subject to
strict judicial scrutiny. However, those cases fall into the first category of
contracts awarded pursuant to statutes that require a more rigid cost-based
competitive bidding process. (See Konica, supra, 206 Cal.App.3d at
pp. 453−454; Eel River, at pp. 235−236.)
      In Konica, the statute at issue required the Regents of the University of
California to award the contract “ ‘to the lowest responsible bidder meeting
specifications, or else reject all bids.’ ” (Konica, supra, 206 Cal.App.3d at
pp. 453−454; § 10507.7.) The court framed the issue on appeal as “whether
there is substantial evidence to support a finding that [the winning] bid met
the specifications within the meaning of [the relevant statute].” (Konica, at


                                        11
p. 454.) In that context, the court noted, “[t]he purpose of requiring
governmental entities to open the contracts process to public bidding is to
eliminate favoritism, fraud and corruption; avoid misuse of public funds; and
stimulate advantageous market place competition. [Citations.] Because of
the potential for abuse arising from deviations from strict adherence to
standards which promote these public benefits, the letting of public contracts
universally receives close judicial scrutiny and contracts awarded without
strict compliance with bidding requirements will be set aside.” (Id. at p. 456,
italics added.) It was largely undisputed in Konica that the winning bid did
not strictly adhere to the specifications set forth in the RFP and, thus, the
court set aside the award. (Id. at p. 457.)
      In Eel River, the governing statute allowed the County of Humboldt to
proceed “ ‘either with or without competitive bidding’ ” and the county
awarded the contract at issue pursuant to a competitive bidding process. (Eel
River, supra, 221 Cal.App.4th at p. 220.) The court first noted that appellate
review of a petition for writ of mandamus challenging a public entity’s
decision to award a contract is “ ‘limited to a determination of “whether the
[entity’s] actions were arbitrary, capricious, entirely lacking in evidentiary
support, or inconsistent with proper procedure.” ’ ” (Id. at p. 224.) It then
quoted the following language from Konica: “ ‘Because of the potential for
abuse arising from deviations from strict adherence to [competitive bidding]
standards . . . the letting of public contracts universally receives close judicial
scrutiny.’ ” (Id. at p. 225, quoting Konica, supra, 206 Cal.App.3d at p. 456.)
The court construed the phrase “competitive bidding” as similar to other
statutes applying a “lowest responsible bidder” requirement and found the
manner in which the contract was awarded deviated from “strict adherence”
with the applicable bidding requirements, giving one bidder “an enormously


                                        12
unfair advantage.” (Eel River, at pp. 235−236.) In reaching that conclusion,
the court focused on the policy goals underlying “ ‘competitive bidding,’ ”
including maintaining integrity in government and preventing corruption
and extravagance. (Id. at p. 239.)
      By contrast, as explained in Great West, courts have afforded public
entities greater discretion in cases addressing the second type of governing
statutes—those that permit the public entity to consider more subjective
factors beyond cost.
      For example, in Mike Moore’s, this court considered the award of a
contract pursuant to a municipal code that allowed the City to award such
contracts to “ ‘the proposal best meeting City requirements.’ ” (Mike Moore’s,
supra, 45 Cal.App.4th at pp. 1306−1307.) In that context, the court explained
the award was legislative in character and “ ‘necessarily requires an exercise
of discretion guided by considerations of the public welfare.’ ” (Id. at
p. 1303.) As the court further explained, in such situations, “the courts ‘will
tend to defer to the presumed expertise of the agency acting within its scope
of authority.’ ” (Id. at p. 1306.) “On appeal, the inquiry is whether the
legislative body adequately considered all relevant factors and demonstrated
a rational connection between those factors, the choice made, and the
purposes of the statute or regulations under which it was acting.” (Id. at
p. 1307.)
      Similarly, in Weinstein v. County of Los Angeles (2015) 237 Cal.App.4th
944 (Weinstein), the court determined the underlying statute exempted
contracts for personal services from competitive bidding and instead afforded
the County of Los Angeles deference in choosing a contractor with the
necessary technical skill. (Id. at pp. 966−967.) Accordingly, the court also
applied a “more deferential” level of judicial scrutiny. (Ibid.; see also Blue


                                       13
Cross of California v. State Dept. of Health Care Services (2007) 153
Cal.App.4th 322, 330 (Blue Cross) [“we apply the rule that public agencies are
entitled to significant deference when making interpretations that are within
their particular expertise”].)
      Finally, the court in Schram addressed a statutory scheme that
permitted the Regents of the University of California to award the contract to
the “bidder offering the best combination of price and qualifications,” so long
as it made the award pursuant to published “ ‘procedures and required
criteria that ensure that all selections are conducted in a fair and impartial
manner.’ ” (Schram, supra, 187 Cal.App.4th at p. 1053, italics added.) As in
Eel River, the court first described the limited scope of appellate review of a
petition for writ of mandamus, and then quoted the same language from
Konica: “ ‘Because of the potential for abuse arising from deviations from
strict adherence to [competitive bidding] standards, . . . the letting of public
contracts universally receives close judicial scrutiny.’ ” (Id. at
pp. 1051−1052.) The court explained that, under the governing statutes, the
University was required to independently determine a “qualifications score”
for each bidder based on published criteria, and then divide each bidder’s
previously sealed cost bid by their qualifications score to determine the
overall “ ‘best value contractor.’ ” (Id. at p. 1053.) The court compared that
process to other competitive bidding statutes, which “ ‘guard against
favoritism, improvidence, extravagance, fraud and corruption,’ ” and noted
that courts strictly construe such provisions. (Id. at pp. 1053−1054.)
      In Schram, the University had requested bids for a number of related
projects and had also requested “alternative” bids for various enumerated
combinations of those same projects. (Schram, supra, 187 Cal.App.4th at
p. 1046.) Although it did not say so in the RFP, the University wanted “to


                                        14
retain the fewest number of subcontractors possible,” and selected bids at
least in part based on that preference. (Id. at p. 1050.) The court concluded,
by doing so, the University violated the governing statute because it “failed to
‘adopt and publish procedures and required criteria that ensure that all
selections are conducted in a fair and impartial manner.’ ” (Id. at
pp. 1054−1055.) Notably, in reaching that conclusion, the court did not
address whether the University could have placed a higher value on a lower
number of contractors—had the University included that factor in the RFP—
and did not place any limits on the University’s discretion in applying the
stated criteria to determine each bidder’s “qualifications score.” (Ibid.)
      Our review of the cases demonstrate that close judicial scrutiny is
primarily applicable where the Legislature has emphasized cost savings
through a competitive bidding process. In such cases, the courts must
require strict adherence with the competitive bidding process and any
associated bidding requirements. Similarly, where the governing statute
requires the entity to publish selection criteria, the entity must strictly
adhere to any such published criteria. But where the governing statute
permits a public entity to consider factors beyond cost, courts may afford the
entity greater deference in evaluating those other, more subjective factors.
      Here, the statute governing the RFP for the Medi-Cal Rx contract,
similar to the one at issue in Schram, emphasized cost but also permitted the
Department to consider other factors. Section 10344 provides that contracts
for services rendered to the state “may be awarded under a procedure that
makes use of a request for proposal . . . in accordance with the provisions of
[either] subdivision (b) or (c).” (§§ 10344, subd. (a), italics added, 10335.)
When an agency proceeds under subdivision (b), it receives sealed “bid price
and cost information” for all proposals meeting the basic standards specified


                                        15
by the RFP, and the statute specifies the contract must “be awarded to the
lowest responsible bidder meeting the standards.” (§ 10344, subd. (b), italics
added.) But when an agency proceeds under subdivision (c), it may consider
other non-cost related factors. The RFP must include “a description of the
methods that will be used in evaluating and scoring the proposals” and the
method described must “ensure that substantial weight in relationship to all
other criteria utilized shall be given to the contract price proposed by the
bidder.” (§ 10344, subd. (c).) An “agency evaluation committee” must “score
the proposals using the method specified in the [RFP]” and “[t]he contract
shall be awarded to the bidder whose proposal is given the highest score by
the evaluation committee.” (Ibid., italics added.)
      The parties agree the Department issued the RFP for the Medi-Cal Rx
contract pursuant to section 10344, subdivision (c). Thus, while the statute
required the Department to give “substantial weight” to the contract price—
suggesting the Legislature was somewhat concerned with cost savings—it
also permitted the Department to consider additional factors, so long as they
specified, and complied with, the scoring method set forth in the RFP. (See
§ 10344, subd. (c).) Accordingly, we will require strict adherence to the
bidding requirements and the scoring process as set forth in the governing
statute and the RFP, but afford the Department greater deference in its
evaluation of the additional, more subjective, factors. (See Schram, supra,
187 Cal.App.4th at pp. 1054−1055; Mike Moore’s, supra, 45 Cal.App.4th at
p. 1306; Weinstein, supra, 237 Cal.App.4th at pp. 966−967; Blue Cross, supra,
153 Cal.App.4th at p. 330.)




                                       16
                                       II.
                           TACPA Preference Points
      MedImpact asserts the Department violated the governing statutes and
acted in an arbitrary and capricious manner when it failed to award
MedImpact with TACPA preference points. Respondents counter that
MedImpact did not submit all of the required forms and therefore was not
entitled to TACPA preference points under the RFP or the governing
statutes. As we explain, we conclude the Department’s decision not to award
MedImpact TACPA preference points was not arbitrary, capricious, lacking
in evidentiary support, or inconsistent with the governing laws or procedures.
(See Schram, supra, 187 Cal.App.4th at p. 1051.)
A.    Relevant TACPA Statutes and RFP Instructions
      The Legislature enacted TACPA “to encourage and facilitate job
maintenance and job development in distressed and declining areas of cities
and towns in the state . . . by providing appropriate preferences to
California[-]based companies submitting bids or proposals for state contracts
to be performed at worksites in distressed areas by persons with a high risk

of unemployment.”6 (Gov. Code, § 4531.) The statute states, “for contracts
for services in excess of one hundred thousand dollars ($100,000) . . . the state
shall award a 5-percent preference on the price submitted by California-


6      The statute defines the term “ ‘California-based company’ ” to include
“either of the following: [¶] (1) A business or corporation whose principal
office is located in California, and the owners, or officers if the entity is a
corporation, are domiciled in California. [¶] (2) A business or corporation
that has a major office or manufacturing facility located in California and
that has been licensed by the state on a continuous basis to conduct business
within the state and has continuously employed California residents for work
within the state during the three years prior to submitting a bid or proposal
for a state contract.” (Gov. Code, § 4532.)

                                       17
based companies that demonstrate and certify under penalty of perjury that
not less than 90 percent of the total labor hours required to perform the
contract shall be accomplished at an identified worksite or worksites.” (Gov.
Code, § 4534, subd. (a).) In addition, the state shall award an additional
preference of up to 4 percent for bidders who agree to hire a certain
percentage of “persons with [a] high risk of unemployment . . . during the
period of contract performance.” (Gov. Code, §§ 4533.1, 4534, subd. (b).)
      As specified in the RFP at issue, California law also provides for other
preferences in the awarding of state contracts, including the preference for
small business, and those preferences must be balanced against one another.
(See Gov. Code, § 14838, subd. (b).) Government Code section 4535.2
provides, in relevant part: “The maximum preference and incentive a bidder
may be awarded pursuant to this chapter [TACPA] and any other provision of
law shall be 15 percent. However, in no case shall the maximum preference
and incentive cost under this chapter exceed fifty thousand dollars ($50,000)
for any bid, nor shall the combined cost of preferences and incentives granted
pursuant to this chapter and any other provision of law exceed one hundred
thousand dollars($100,000). In those cases where the 15-percent cumulated
preference and incentive cost would exceed the one hundred thousand dollar
($100,000) maximum preference and incentive cost limit, the one hundred
thousand dollar ($100,000) maximum preference and incentive cost limit
shall apply.” (Gov. Code, § 4535.2, subd. (a).) In addition, it ensures small
business bidders continue to have preference over non-small business,
regardless of TACPA preference incentives. (Gov. Code, § 4535.2, subd. (b).)
      Here, the RFP addressed TACPA in subsection 5 of “Preference and
Incentive Programs” and stated: “The TACPA preference will be applied




                                      18
according to Government Code section 4530 et seq.” It then instructed
bidders as follows:
     “d. [Bidders] seeking TACPA preference must submit a completed STD.
         830 - Target Area Contract Preference Act Request (Attachment
         16) with their [p]roposal. The applicable preference request form must
         include the following:

          1) All appropriate certifications.
          2) The proposing firm’s name and the name of all suppliers
             and Subcontractors that will work with the [bidder] to
             fulfill the terms of the Contract along with the addresses of
             each of the worksite(s) and estimated labor hours.
          3) County census tract number and block group number.
          4) [Bidder]’s original signature.
          5) A checkbox marked to identify the additional one percent (1%) to
             four percent (4%) preference sought for hiring persons with a
             high risk of unemployment.”

(Emphasis in the original.)
       As noted, the STD. 830 form was included as Attachment 16. The
general instructions regarding the attachments to the RFP stated, “[w]hen
completing the attachments, follow the instructions in this section and all
instructions appearing on the attachments themselves.” (Italics added.) The
instructions specific to attachment 16 further stated, “[c]omplete and sign
this attachment as instructed in [the] RFP . . . and the instructions included
in the attachment.” (Italics added.) The form itself, stated, “[t]he bidder
must explain, by activity, their firm’s projected contract labor hours by
completing and signing the Bidder’s Summary form (included with this
solicitation).”
B.     The Department’s Decision to Not Award MedImpact with TACPA
       Preference Points Was Consistent with TACPA and the RFP
       The Department did not award MedImpact TACPA points because
MedImpact did not submit a bidder’s summary form as directed by the

                                       19
instructions in Attachment 16 to the RFP. We conclude the Department’s
decision was consistent with the TACPA statutes and the requirements and
procedures set forth in the RFP.
      The TACPA statutes require the state to award “a 5-percent preference
on the price submitted by California-based companies that demonstrate and
certify under penalty of perjury that not less than 90 percent of the total
labor hours required to perform the contract shall be accomplished at an
identified worksite or worksites.” (Gov. Code, § 4534, subd. (a), italics added.)
Here, MedImpact made the requisite certification by signing and submitting
the STD. 830 form. But, by neglecting to submit the associated bidder’s
summary form, it failed to demonstrate that “not less than 90 percent of the
total labor hours required to perform the contract [would] be accomplished at
an identified [TACPA] worksite,” as required by the statute. (See ibid.)
      The STD. 830 form indicated the number of projected labor hours that
would be performed at the identified TACPA worksite, but it did not provide
a full accounting of the total number of hours necessary to complete the
project. The bidder’s summary form that MedImpact omitted would have
required MedImpact to set forth the projected contract labor hours for each
contract activity and, thus, would have provided the total number of contract
hours. Without that information, the Department had no way to determine
what percentage of the overall project hours were represented by the number
of hours listed on MedImpact’s STD. 830 form. Thus, MedImpact did not
demonstrate compliance with the TACPA statutes and was not entitled to an
award of TACPA preference points.
      MedImpact asserts the Department improperly shifted the blame by
faulting it for not submitting a form that the Department did not include in
the RFP. We acknowledge this situation likely could have been avoided in


                                       20
the first instance had the Department simply included the bidder’s summary
form along with the STD. 830 form in the attachments to the RFP. However,
there was no statutory requirement that the Department include the
document as an attachment to the RFP, nor was there any statement in the
RFP itself indicating the attachments included all necessary forms. Instead,
the RFP informed bidders at least twice—once in the directions for the STD.
830 form itself—that they needed to comply with the instructions appearing
in the attachments themselves. Further, the RFP directed bidders “wishing to
learn more about TACPA requirements” to contact the Department of
General Services and MedImpact does not dispute that the bidder’s summary

form was readily available on the Department of General Services website.7
      Further still, the RFP repeatedly alerted bidders that it was their
responsibility to ensure their submission was complete and to seek
clarification if necessary. Indeed, the RFP contained an entire section,
towards the front of the document, which advised bidders to “[i]mmediately
notify DHCS if clarification is needed . . . or questions arise about the RFP
and/or its accompanying materials, instructions, or requirements.” It further
stated that bidders who “fail to report a known or suspected problem with the
RFP and/or its accompanying materials or fail to seek clarification and/or
correction of the RFP and/or its accompanying materials shall submit a
[p]roposal at their own risk.” It then provided detailed information about
how and when to submit questions or seek clarification. Indeed, the
Department provided written answers to 394 questions submitted to it
during the RFP process.



7     (See https://www.documents.dgs.ca.gov/dgs/fmc/gs/pd/gspd0526.pdf [as
of November 19, 2021], archived at .)

                                       21
      These same points were reiterated in the general submission
instructions, which stated: “Before submitting a [p]roposal, seek timely
written clarification of any requirements or instructions that are believed to
be vague, unclear or that are not fully understood. The [bidder] assumes the
risk that its [p]roposal may be rejected for failure to follow a rule or
requirement which DHCS interprets differently than the [bidder] did in
preparing its [p]roposal.” (Italics added.) In addition, the very next
paragraph informed bidders, “[e]ach Proposal must be complete with required
content, attachments and documentation.”
      Notwithstanding those repeated instructions, MedImpact argues the
Department violated its obligation to clearly notify bidders of the scoring
criteria by imposing an “ ‘after-the-fact requirement’ ” not set forth in the
RFP. (See DeSilva Gates Construction, LP v. Dept. of Transportation (2015)
242 Cal.App.4th 1409, 1421 [public entity abused its discretion by rejecting
bid as nonresponsive based on “after-the-fact requirement”].) Therefore,
MedImpact asserts, we should set aside the award, in accordance with
Konica, Eel River, and Schram.
      As we have just explained, the RFP did adequately notify bidders of the
rules, including the rule that they follow all instructions on the attachments.
Thus, this is not a case like Konica where the public entity accepted bids that
clearly did not meet the required specifications. (See Konica, supra, 206
Cal.App.3d at p. 457.) It is also not comparable to Eel River or Schram where
the public entities relied on a previously undisclosed criteria—whether a
bidder was locally owned and operated and an undisclosed preference to
retain the fewest number of subcontractors possible—in selecting the winning
bid. (See Eel River, supra, 221 Cal.App.4th at p. 237; Schram, supra, 187
Cal.App.4th at p. 1050.) Instead, here, all bidders were aware that TACPA


                                        22
preference points were available if they demonstrated and certified

compliance with the statute. MedImpact simply failed to do so.8
      Notably, Magellan also did not submit a bidder’s summary form, and
the Department also did not award TACPA preference points to Magellan.
MedImpact refers to Magellan as an out-of-state company and, in a footnote,
baldly asserts, “[a]s a non-California company, Magellan would not have been
eligible for TACPA points.” However, the statute is not so narrow and
defines “ ‘California-based company’ ” to include companies that, among other
requirements, have a “major office or manufacturing facility” in California.
(Gov. Code, § 4532.) Like MedImpact, Magellan proposed a major call center
in a TACPA qualified distressed area in California. MedImpact provides no
evidentiary support for its suggestion that, notwithstanding that proposed
facility, Magellan could not have qualified as a “California-based company”
under TACPA.
      In sum, although we require strict adherence to the governing statutes
and the requirements and procedures set forth in the RFP, we conclude the
Department did not violate statutory law or deviate from the requirements of
the RFP. The Department’s decision to not award TACPA preference points
to MedImpact was not arbitrary, capricious, lacking in evidentiary support,




8      MedImpact separately asserts the trial court erred by concluding the
STD. 830 form it submitted was facially deficient because it listed only
“810.000” labor hours. The form itself is not entirely clear, due in large part
to the relatively small size of the box in which the number appears, but we
find it highly improbable that MedImpact intended to list “810.000” hours,
and not 810,000 hours. Regardless, though, without the bidder’s summary
form, even the 810,000 hours was insufficient to demonstrate the 90 percent
requirement under the governing statutes.

                                       23
or inconsistent with the governing laws or procedures.9 (See Schram, supra,
187 Cal.App.4th at p. 1051.)
                                      III.
                        Scoring of Narrative Proposals
      MedImpact asserts the Department did not require the evaluators to
follow the scoring guidelines set forth in the RFP and, therefore, acted
arbitrarily and capriciously in scoring the narrative proposals. However, the
majority of MedImpact’s assertions simply critique the scores provided by the
evaluators. The scoring of narrative responses requires subject matter
expertise and is necessarily an exercise of discretion. Accordingly, this is an
area in which we will afford the Department and its evaluators significant
deference. (See Mike Moore’s, supra, 45 Cal.App.4th at p. 1303.) While we
require strict adherence to the scoring process set forth in the statutes and
the RFP, we will not reweigh the scores themselves or substitute our own
judgment for that of the Department. (Ibid.; Schram, supra, 187 Cal.App.4th
at pp. 1054−1055; Klajic v. Castaic Lake Water Agency (2001) 90 Cal.App.4th
987, 995 [“ ‘In determining whether an agency has abused its discretion, the


9      Respondents assert that even if we were to conclude the Department
should have awarded MedImpact with TACPA points, which we do not, the
amount of TACPA points available would be minimal based on the limitation
set forth in Government Code section 4535.2. Since we have already
concluded the Department’s decision not to award MedImpact any TACPA
preference points was not arbitrary, capricious, lacking in evidentiary
support, or contrary to the procedures provided by law or the RFP, we need
not reach this issue. Further, we hereby deny MedImpact’s two requests that
we take judicial notice of certain legislative history materials related to
Government Code section 4535.2 as those materials have no bearing on the
outcome of this appeal. (See Scruby v. Vintage Grapevine, Inc. (1995) 37
Cal.App.4th 697, 701, fn. 1.)


                                       24
court may not substitute its judgment for that of the agency, and if
reasonable minds may disagree as to the wisdom of the agency’s action, its
determination must be upheld.’ ”].)
      As we explain, the Department did not deviate from the scoring process
set forth in the RFP and its scoring of the individual narrative responses was
neither arbitrary nor capricious.
A.    The Department Did Not Deviate from the Scoring Process Set Forth in
      the Governing Statutes or the RFP
      The RFP provided extensive details regarding the scope of work
required under the contract, the associated content required in the narrative
proposals, and the process by which the Department would score the
associated responses. It specified that the narrative proposals would be
submitted to an Evaluation Scoring Committee to “review, evaluate and
numerically score . . . each [n]arrative [p]roposal based on the [p]roposal’s
adequacy and thoroughness and the degree to which it complies with the RFP
requirements.” It then provided a rubric to guide the scoring on a scale from
0 (Inadequate) to 4 (Excellent or Outstanding) as well as a non-
comprehensive list of factors the evaluators could consider. Thus, the RFP
made clear the evaluators would need to conduct a comprehensive review of
the narrative proposals and consider numerous factors in scoring each
response.
      The Department assigned 38 evaluators to score the narrative
proposals in accordance with the procedures set forth in the RFP. Each
evaluator attended orientation and individual training sessions before
scoring the proposals. After the scoring was complete, the Department
identified and evaluated a relatively small number of scoring anomalies and
conducted an internal audit of the scores.



                                       25
      MedImpact does not dispute that qualified evaluators scored each
individual response based on the identified scoring rubric and non-
comprehensive list of additional factors set forth in the RFP. Indeed, only
one of MedImpact’s arguments relates directly to the scoring process, as
opposed to the evaluator’s discretion in determining the actual score to
award. MedImpact argues the RFP instructed bidders to identify the
sections of their proposals that were responsive to each narrative question by
submitting a “Proposer Response Guide” and “DHCS admitted that it did not
score the responses to the narrative questions based on the sections identified
in the proposals.”
      To support its assertion, MedImpact relies on the declaration of La
Vonda Williams, submitted by the Department in support of its opposition to

the petition for writ of mandamus.10 As the declaration explained, “[t]he
purpose of the Proposer Response Guide was to enable the evaluator to locate
a proposer’s response to a specific question within the proposal. Evaluators
were not limited to the citations identified in the Proposer Response Guide in
their evaluation and scoring of the proposer’s response to a specific
evaluation question.” As Williams further explained, “the evaluators were
not instructed to comment on every aspect of the proposal that was
considered when scoring a proposer’s response to a question.” Those
statements are consistent with the instructions in the RFP.
      The instructions to the RFP stated, “[t]he Proposer Response Guide is a
document which identifies where a [p]roposer has provided information that


10    The trial court sustained evidentiary objections to the declarations
submitted by both parties, including the Williams declaration. The parties do
not object to MedImpact’s reliance on the Williams declaration on appeal and
we therefore consider it in the context of MedImpact’s related assertions.

                                      26
fully explains details or otherwise provides information that will enable
evaluators to make an informed evaluation of the proposal for a specific
evaluation question.” MedImpact does not identify, and we are not aware of,
any language in the RFP limiting evaluators to consideration of only those
sections identified in the Proposer Response Guide, or requiring evaluators to
list every section they considered. Further, nothing in the Williams
declaration suggests the evaluators did not consider the sections that were
identified in the Proposer Response Guide. Instead, the declaration simply
stated the evaluators were not limited to the identified sections. This is not
evidence, as MedImpact asserts, of a deviation from the stated scoring
process.
B.    The Department’s Scoring of the Narrative Proposals Was Not Arbitrary
      or Capricious
      MedImpact’s remaining arguments relate to the individual scores
awarded by the evaluators. MedImpact characterizes the individual scores as
inconsistent with the scoring process by asserting the evaluators failed to
fully consider MedImpact’s answers while viewing Magellan’s answers
expansively and/or reduced MedImpact’s scores based on new unannounced
requirements. However, the arguments MedImpact presents with respect to
the individual questions do not indicate a lack of adherence to the stated
scoring procedure and, instead, ask us to reweigh the individual scores. We
address MedImpact’s arguments with respect to each individual question but,
in doing so, we decline to substitute our own judgment for that of the
Department. (See Mike Moore’s, supra, 45 Cal.App.4th at p. 1303.)
      1.    Question 123
      Question 123 asked: “To what extent does the [p]roposer describe,
clearly and in detail, their overall understanding of the Medi-Cal Rx
requirements for the Optional Contractual Services proposal for the

                                      27
Pharmacy Lock-In Program?” MedImpact received a score of 2 from one
evaluator and a score of 3 from the other. Magellan received a score of 3 from
each of the two evaluators. The evaluator awarding the 2 to MedImpact

noted MedImpact’s proposal relied on National Provider Identifiers (NPIs)11
and stated, “[t]he [p]roposal does not provide evidence-based support for their
proposed solution or clarify what would happen if the pharmacy changed
owners and hence NPIs changed and/or if it had multiple NPIs.”
      MedImpact argues it did not understand that “ ‘relying on NPIs’ ” and
not clarifying what would happen if pharmacies changed ownership was
relevant to its Pharmacy Lock-In Program. MedImpact does not explain how
its own understanding, or misunderstanding, of what was relevant to the
Pharmacy Lock-In Program suggests a deviation from the scoring process set
forth in the RFP. To the contrary, the question required the evaluator to
assess the bidder’s “overall understanding” of the requirements for the
Pharmacy Lock-In Program and that appears to be what the evaluators did.
      MedImpact also asserts Magellan was not criticized for similar
omissions, but MedImpact merely quotes the evaluator’s comments regarding
its own response, and provides no evidence suggesting Magellan’s proposed
solution was similar, or similarly deficient. We defer to the expertise of the
Department in evaluating the two proposals.
      2.    Question 41
      Question 41 asked: “To what extent does the [p]roposer describe,
clearly and in detail, their approach, capability and capacity, including but
not limited to methods, tools, and frequency, for evaluating their Medi-Cal Rx


11    An NPI is a unique, randomized identification number used by covered
health care providers for administrative and financial transactions adopted
under HIPAA.

                                       28
Customer Service delivery to react to inquiry patterns with the goal of
reducing and/or eliminating those customer service inquiries to the extent
feasible? For example, such patterns may include repeated inquiries on a
topic by multiple callers within a given timeframe, repeated inquires on a
topic by a single caller over a given timeframe, etc.” Again, MedImpact
received a score of 2 from one evaluator and a score of 3 from the other while
Magellan received a score of 3 from each of the two evaluators.
      As with Question 123, MedImpact contends the evaluator deviated
from the requirements of the RFP by criticizing MedImpact for not including
features that it did not understand to be relevant. Again, the Department
has the requisite expertise to evaluate what is and is not relevant to the
question it posed, and we will not substitute our own judgment for that of the
Department. (See Mike Moore’s, supra, 45 Cal.App.4th at p. 1303.)
      MedImpact also asserts the evaluator credited Magellan for features
that were present in its own proposal. However, there was no requirement
that the evaluator list every relevant feature in each score explanation.
Instead, the evaluator’s comments captured a key difference, noting
MedImpact would “need to enhance the capability of their current system in
order to meet the RFP expectations,” while Magellan’s system “is more than
adequate and fully meets” or exceeds the stated requirement. That is a
sufficient basis for the difference in scores.
      3.    Question 33
      Question 33 asked: “To what extent does the [p]roposer describe,
clearly and in detail, their overall understanding of the Medi-Cal Rx
requirements for Customer Service Center?” MedImpact received a score of 2
from each of the two evaluators and Magellan received a score of 3 from one
evaluator and a score of 2 from the other.


                                        29
      MedImpact criticizes the evaluator for not citing to the specific
subsection of Magellan’s narrative proposal that Magellan identified as
responsive to the question in its Proposer Reference Guide. As we already
discussed, the evaluators were not limited to the cited sections and,
regardless, the evaluator did cite several subsequent subsections in the same
larger section as the subsection identified by Magellan.
      In addition, MedImpact criticizes the evaluator for noting Magellan’s
“Customer Service Center will use proprietary and third-party programs for
processing communications, pulling beneficiary data and evaluating
employee performance,” while failing to consider the same features of
MedImpact’s Customer Service Center. To the contrary, the evaluator noted
MedImpact would need to modify its existing software programs, a factor that
it likely considered in awarding a slightly lower score. Again, MedImpact
does not dispute the veracity of the evaluator’s comment and we will not
substitute our judgment for that of the Department.
      4.    Question 34
      Question 34 asked: “To what extent does the [p]roposer describe,
clearly and in detail, their comprehensive and innovative approaches to meet
or exceed the Medi-Cal Rx requirements for Customer Service Center using
their people, processes and technical capabilities?” MedImpact received a
score of 2 from each of the two evaluators and Magellan received a score of 2
from one evaluator and 3 from the other.
      MedImpact’s sole criticism is that the evaluators credited Magellan for
features that were also included in its proposal. Again, though, the evaluator
noted that MedImpact would need to modify its systems, while Magellan’s
already met the requirements. MedImpact does not dispute that it would




                                      30
need to modify its systems and that difference is sufficient to explain the
difference in scores.
      5.    Question 66
      Question 66 asked: “To what extent does the [p]roposer describe,
clearly and in detail, their overall understanding of the Medi-Cal Rx
requirements for the Quality Management Program to measure, review, and
report their performance of contract responsibilities?” MedImpact received a
score of 2 from each of the two evaluators while Magellan received a score of
3 from one evaluator and a score of 2 from the other.
      Again, MedImpact criticizes the evaluators solely for crediting
Magellan for features that were also included in its own proposal. In
comparing the two responses, the evaluator did mention many of the same
features in both evaluations, including, for example, monthly reporting.
However, the evaluator also noted Magellan had a sub-contractor to perform
audits while MedImpact referred to internal auditing. Again, MedImpact
does not dispute the veracity of the evaluator’s comments and we will not
substitute our own judgment for that of the evaluators.
      6.    Question 122
      Question 122 asked: “To what extent does the [p]roposer describe,
clearly and in detail, their comprehensive and innovative approaches to meet
or exceed the Medi-Cal Rx requirements for the Optional Contractual
Services for Step Therapy using their people, processes and technical
capabilities?” MedImpact received a score of 2 from one evaluator and 3 from
the other and Magellan received a score of 3 from the first evaluator and 2
from the second. Thus, they each received a total score of 5.
      MedImpact again asserts the “evaluators” credited Magellan for
features it also had, but both received the same overall score, although each


                                      31
of the two evaluators rated each of the two responses differently. This is a
prime example of how reasonable evaluators may differ, particularly when
evaluating subjective factors. Regardless, we defer to their expertise.
      7.    Remaining Questions
      Finally, MedImpact asserts the Department did not “fully consider[ ]”
its answers to a number of additional questions. In each instance,
MedImpact criticizes the evaluator for a single comment, without discussing
the evaluator’s complete explanation of the score or comparing remarks or
the score to the remarks or the score Magellan received. Each of these
assertions asks us to substitute our own judgment for that of DHCS. We
decline to do so.
      In sum, we conclude the Department’s scoring of responses to the
narrative proposals was not arbitrary, capricious, lacking in evidentiary
support, or contrary to procedures provided by law or the governing RFP.
(See Schram, supra, 187 Cal.App.4th at p. 1051.)
                                DISPOSITION
      The judgment is affirmed. Respondents are awarded their costs on
appeal. (Cal. Rules of Court, rule 8.278(a)(1) & (2).)


                                                                          DO, J.

WE CONCUR:



HUFFMAN, Acting P. J.



O'ROURKE, J.



                                       32